


WINTRUST FINANCIAL CORPORATION


PERFORMANCE SHARE UNIT AGREEMENT - CASH SETTLED


This Performance Share Unit Award Agreement (the “Agreement”) is dated as of
_______ __. 201X (the “Grant Date”), by and between Wintrust Financial
Corporation, an Illinois corporation (the “Company”), and NAME (the
“Participant”) and is governed by the terms of the Wintrust Financial
Corporation Long-Term Incentive Program (the “Program”), which was adopted by
the Compensation Committee (the “Committee”) of the Board of Directors of the
Company under the Wintrust Financial Corporation 2007 Stock Incentive Plan (the
“Plan”). Capitalized terms not defined herein shall have the meanings specified
in the Program or Plan.
1.    Award.
(a)    General Terms of Award. Subject to the terms of this Agreement, the
Program and the Plan, the Participant is hereby granted a target performance
share unit award representing the right to receive a payment equal to the Fair
Market Value of ### shares of the Company’s common stock, no par value (the
“Common Stock”), determined as of the Grant Date (the “PSU Award”); provided,
however, that the actual amount of the PSU Award payable to the Participant
shall be determined based upon the satisfaction of the Performance Criteria in
accordance with the terms of this Agreement, including Exhibit A hereto. It is
understood that this Agreement is subject to the terms of the Program and Plan,
to which reference is hereby made for a more detailed description of the terms
to which the PSU Award is subject and by which reference the Program and Plan
are incorporated herein. The Program and the Plan shall control in the event
there is any conflict between the Plan or Program and this Agreement and on such
matters as are not contained in this Agreement.
(b)    Acceptance of Agreement. The PSU Award shall be null and void unless the
Participant shall accept this Agreement by executing it in the space provided
below and returning such original execution copy to the Company.
2.    Satisfaction of Performance Criteria. The value of the PSU Award at the
end of the Performance Period (as defined in Exhibit A) shall be determined as
described in Exhibit A to this Agreement, which Exhibit A is incorporated into
and forms a part of this Agreement.
3.    Vesting and Termination of Employment.
(a)    Performance-Based Vesting Conditions. Except as otherwise provided in
this Section 3, the PSU Award will be paid to the Participant in accordance with
this Agreement only if the Participant has remained continuously employed by the
Company or one of its Affiliates through the date on which the non-deferred
portion of the PSU Award is settled pursuant to Section 4(a) of this Agreement.
(b)    Termination by Reason of Death, Permanent Disability or Retirement. In
the event the employment of the Participant is terminated by reason of the
Participant’s death, Permanent Disability or Retirement prior to the date on
which the non-deferred portion of the PSU Award is settled pursuant to Section
4(a) of this Agreement, then the Participant shall be entitled to a prorated PSU
Award, with such prorated award equal to the value of the PSU Award determined
based on the actual performance during the Performance Period multiplied by a
fraction, the numerator of which shall equal the number of full months such
Participant was employed during the Performance Period and the denominator of
which shall equal the number of full months in the Performance Period.
For purposes of this Agreement:
(i)
Permanent Disability shall mean any mental or physical illness, disability or
incapacity that renders the Participant unable to perform his/her duties where
a) such Permanent Disability has been determined to exist by a physician
selected by the Company or b) the Company has reasonably determined, based on
such physician’s advice, that such disability will continue for 180 days or more
within any 365-day period, of which at least 90 days are consecutive. The
Participant shall cooperate in all respects with the Company if a question
arises as to whether he/she has become disabled (including, without limitation,
submitting to an examination by a physician or other health care specialist
selected by the Company and authorizing such physician or other health care
specialist to discuss the Participant’s condition with the Company).

(ii)
Retirement shall mean the termination of a Participant’s employment for any
reason other than death, disability or termination for cause if it occurs on or
after age 65 or on or after age 55 and, as of the date of termination, the sum
of the Participant’s attained age as of his/her most recent birthday and the
full and completed years of service with the Company (including continuous years
of service, if any, with a subsidiary as of the date such subsidiary was
acquired by the Company) equals or exceeds 75.



(c)    Termination for any Other Reason. In the event the employment of the
Participant is terminated for any reason other than the Participant’s death,
Permanent Disability or Retirement prior to the date on which the non-deferred
portion of the PSU Award is




--------------------------------------------------------------------------------




settled pursuant to Section 4(a), then the Participant’s PSU Award shall be
immediately forfeited by the Participant upon such termination of employment.
(d)    Change of Control. Upon (i) a Change of Control or (ii) the termination
of the Participant’s employment by the Company without Cause or by the
Participant due to a Constructive Termination within 18 months following the
occurrence of a Change of Control, the PSU Award shall be governed by the terms
of Sections 12(a) and 12(b) of the Plan, as applicable; provided, however, that
in the event the PSU Award shall vest pursuant to Section 12 of the Plan, such
PSU Award shall be settled within thirty (30) days following the effective date
of the Change of Control in the case of vesting pursuant to Section 12(a) of the
Plan or the Participant’s termination of employment in the case of vesting
pursuant to Section 12(b) of the Plan; provided further, that if the Change of
Control is not a “change in control event,” within the meaning of Section 409A
of the Code, then such PSU Award shall be settled at the same time as set forth
in Section 4.
(e)    Leave of Absence. The Participant shall not be deemed to have terminated
employment during any paid leave of absence, provided that the Participant
continues to remain an employee of the Company or one of its Affiliates. During
any Company-approved unpaid leave of absence, the PSU Award shall be prorated,
with such prorated award equal to the value of the PSU Award at the end of the
Performance Period based on the actual performance during the Performance Period
multiplied by a fraction, the numerator of which shall equal the number of full
months such Participant was an active employee and on the Company’s payroll
during the Performance Period and the denominator of which shall equal the
number of full months in the Performance Period, provided that the Participant
continues to remain an employee of the Company or one of its Affiliates.
4.    Payment.
(a) Non-Deferred Portion of Award. Ninety percent (90%) of the PSU Award shall
be paid to the Participant in a lump sum cash payment no later than the March
15th occurring immediately after the last day of the Performance Period;
provided that and except as otherwise provided for in this Agreement, the
Participant has remained continuously employed by the Company or one of its
Affiliates through the date on which such portion of the PSU Award is settled
pursuant to this Section 4(a). Notwithstanding any other provision of the
Agreement to the contrary, no payment pursuant to this Section 4(a) or Section
4(b) below shall occur unless and until the Committee has certified that the
applicable Performance Criteria have been satisfied, which certification shall
occur within 60 days following the last day of the Performance Period.
(b) Deferred Portion of Award. Subject to the extension of the Deferred
Settlement Date pursuant to this Section 4(b) or the accelerated settlement
pursuant to Section 3(d) of this Agreement, ten percent (10%) of the PSU Award
shall be deferred automatically, without any election by the Participant, until
the thirty-day period following the earlier to occur of (i) the Participant’s
separation from service, within the meaning of Section 409A of the Code (subject
to a six-month delay to the extent required under Section 12 of this Agreement),
and (ii) the date of the Participant’s death (the “Deferred Settlement Date”).
Notwithstanding the foregoing, the Participant may make an election at least six
months prior to the last day of the Performance Period, in accordance with
procedures prescribed by the Company and Section 409A of the Code, to extend the
Deferred Settlement Date to one or more dates specified by the Participant in
writing; provided, however, that such election shall be permitted only if (A)
the Participant performs services for the Company continuously through the date
the Participant makes a deferral election when allowed under this Section 4(b);
and (B) in no event may the Participant make such a deferral election after the
attainment of the Performance Criteria has become readily ascertainable. The
cash amount deferred pursuant to this Section 4(b) shall be credited as notional
shares of Common Stock to a bookkeeping account maintained by the Company on
behalf of the Participant (the “Deferral Account”), as of the date on which the
non-deferred portion of the PSU Award is paid pursuant to Section 4(a) (the
“Deferral Date”), based on the Fair Market Value of a share of Common Stock as
of the Deferral Date, which number of notional shares shall be subject to
adjustment in accordance with Section 10 of the Plan. As of each dividend date
with respect to shares of Common Stock that occurs after the Deferral Date and
prior to the Deferred Settlement Date, a dollar amount equal to the amount of
the dividend that would have been paid on the number of notional shares credited
to the Deferral Account as of the close of business on the record date for such
dividend shall be converted into an additional number of notional shares equal
to the number of whole and fractional shares of Common Stock that could have
been purchased at the closing price on the dividend payment date with such
dollar amount. In the case of any dividend declared on shares of Common Stock
which is payable in shares of Common Stock, the Deferral Account shall be
credited with an additional number of notional shares equal to the product of
(x) the number of shares of Common Stock then credited to the Deferral Account
on the related dividend record date multiplied by the (y) the number of shares
of Common Stock (including any fraction thereof) distributable as a dividend on
a share of Common Stock. Within 30 days after the Deferred Settlement Date, the
Company shall make a cash payment to the Participant equal to the Fair Market
Value of a share of Common Stock, determined as of the Deferred Settlement Date,
multiplied by the number of whole and fractional notional shares of Common Stock
credited to the Participant’s Deferral Account.
5.    Withholding. The Company will have the power and the right to deduct or
withhold, or require the Participant or the Participant’s beneficiary to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Agreement.
6.    Rights as a Shareholder. The PSU Award does not constitute the award of
Common Stock, and nothing in this Agreement shall be construed to give the
Participant any rights as a shareholder of the Company.
7.    Clawback Provision. Participant acknowledges that Participant has read the
Company’s Clawback Policy. In consideration of the grant of the PSU Award, the
Participant agrees to abide by the Company’s Clawback Policy and any
determinations of the Board pursuant to the Clawback Policy. Without limiting
the foregoing, and notwithstanding any provision of this Agreement to the
contrary, the Participant




--------------------------------------------------------------------------------




agrees that the Company shall have the right to require the Participant to repay
the value of the PSU Award received by the Participant pursuant to this
Agreement, as may be required by law (including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder) or as a result of: (i) a financial restatement if
the value of the PSU Award received was predicated upon achieving certain
Performance Criteria that were subsequently the subject of such financial
restatement; (ii) the Committee determined that the Participant engaged in
intentional misconduct that caused the need for such restatement; and (iii) a
lower PSU Award would have been paid based on the restated results. This Section
7 shall survive the termination of the Participant’s employment for any reason.
The foregoing remedy is in addition to and separate from any other relief
available to the Company due to the Participant’s misconduct or fraud. Any
determination by the Committee with respect to the foregoing shall be final,
conclusive and binding upon the Participant and all persons claiming through the
Participant.
8.    Administration. The authority to administer and interpret this Agreement
shall be vested in the Committee, and the Committee shall have all the powers
with respect to this Agreement as it has with respect to the Program and Plan.
Any dispute or disagreement which shall arise under, as a result of, or in any
way shall relate to the interpretation or construction or this Agreement shall
be determined by the Committee, and any such determination shall be final,
binding and conclusive for all purposes.
9.    Transferability. The Award shall not be subject to execution, collateral
assignment, attachment or similar process, unless otherwise permitted by the
Committee under the terms of the Program or Plan. Any such attempted action or
other disposition of the Award contrary to the provisions of the Program or Plan
shall be null and void, and in such event the Company shall have the right to
terminate the Award. Such termination shall not prejudice any rights or remedies
which the Company or an Affiliate may have under this Agreement or otherwise.
10.    Notices. Each notice relating to this Agreement shall be in writing and
delivered in person or by registered mail to Wintrust Financial Corporation,
9700 West Higgins Road, Rosemont, Illinois 60018, Attn: General Counsel, or at
such other address designated by the Company. All notices to the Participant or
other person or persons succeeding to the Participant’s rights under this
Agreement shall be delivered to the Participant or such other person or persons
at the Participant’s address as it then appears on the Company’s records.
11.    Governing Law. This agreement shall be governed by laws of the State of
Illinois and shall inure to the benefit of and be binding upon the Company and
its successors and assigns and the Participant and the Participant’s heirs,
executors, administrators and successors.
12.    Section 409A. The Agreement is intended to comply with the requirements
of Section 409A of the Code, and shall be interpreted and construed consistently
with such intent; provided, however, that in no event shall the Company or any
of its directors, officers, employees or advisors be responsible for any such
additional tax, interest or related tax penalties that may be imposed under
Section 409A of the Code. Notwithstanding any other provision in the Agreement,
Program or Plan, if a Participant is a “specified employee,” as defined in
Section 409A of the Code, as of the date of the Participant’s “separation from
service,” as defined in Section 409A of the Code, then to the extent any amount
payable to the Participant (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon the Participant’s separation from service and (iii) under the terms of this
Program would be payable prior to the six-month anniversary of the Participant’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the first business day following the six-month anniversary of the
separation from service and (b) the date of the Participant’s death.
Wintrust Financial Corporation by:




_______________________________    






Participant:






________________________________    
NAME        


Attest




________________________________




